DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1, 3 and 7-9 filed on 02/10/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references of Osafune (US 2007/0117525 A1) and Yamashiro (US 2013/0041567 A1). as set forth in the body of the rejection below.

Claim Objections
The claims are objected to because they refer to an abbreviation V2V. Applicant is recommended to define the full meaning of V2V in the claim and then refer to V2V in parenthesis when it is mentioned for the first time.  Same for VLC. 
Claim 9 is missing a comma between “transmission time” and “a dead time”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 3, Claim 3 recites “wherein the dynamic vehicle distance is obtained from a distance curve stored in the following vehicle and for a determined transmission distance indicates a connection between the deceleration difference and the dynamic vehicle distance.”  However, it is indefinite because it appears grammatically incorrect. What indicates the connection between the deceleration difference and the dynamic vehicle distance? Is it the distance curve, the transmission distance, or something else?  Additionally, grammatically, the sentence does not make sense. It is unclear where the “obtained” section ends, and how it separates from “indicates”.
Regarding Claim 6, Claim 6 recites “via the V2V signal or that currently a V2V signal is not being transmitted”. This is indefinite because are these both the same V2V signal or different V2V signals? If the data sent is via “the V2V signal”, then when “a V2V signal” is not transmitted, then it would be the same signal if that’s the only signal that can be transmitted. 
Regarding Claim 12, Claim 12 cites “A control unit for determining a dynamic vehicle distance in a following vehicle of a platoon, the control unit configured to perform the method as claimed in claim 1”. It is unclear if “a following vehicle” in Claim 12’s preamble is the same as “ a following vehicle” mentioned in Claim 1. If they are the same, Applicant is suggested to rewrite Claim 12 with the Claim 1 text inside instead of referring to Claim 1 so it is a proper independent claim with no antecedent basis issues. 
Claim 12 is also indefinite because “control unit for determining…” triggers 112f interpretation. However, the specification lacks any type of support for what the control unit structure is. It is unclear what the scope of the “control unit” is. 
Regarding Claim 13, Claim 13 has the same issue as Claim 12 because it refers to Claim 12. Additionally, Claim 13 recites “A commercial vehicle having a control unit as claimed in claim 12.” Similarly, it is unclear if Claim 13’s “a control unit” and claim 12’s “A control unit” as the same since they both refer to “a control unit”, which implies a different control unit.  If they are the same, Applicant is rewrite Claim 13 with Claim 12 and Claim 1 text inside instead of referring to Claim 12 so it is a proper independent claim with no antecedent basis issues. Additionally, it is unclear whether Claim 13’s commercial vehicle is supposed to be “a following vehicle”, “a preceding vehicle”, or some other vehicle that’s not related to those vehicles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Mudalige (US 2010/0256852 A1) in view of Osafune (US 2007/0117525 A1).
Regarding claim 1, Mudalige teaches a method for determining a dynamic vehicle distance (see Mudalige claim1 and paragraph “0007” “determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles”) between a following vehicle (see Mudilage figure 12 paragraphs “0070-0071”) and a preceding vehicle (see Mudilage figure 12 paragraphs “0070-0071”) in a platoon (see Mudilage figure 12 paragraphs “0070-0072”), wherein a V2V signal (see Mudilage figure 12 paragraphs “0054” and “0077”), is configured to be transmitted in a wireless manner between the following vehicle and the preceding vehicle (see Mudilage figures 12 and 15 paragraphs “0054” and “0077” “V2X communications device 35B is depicted upon target vehicle 20, enabling communication between target vehicle 20 and host vehicle 10 or V2V communication. V2X communication can be defined as short-range wireless communication between a vehicle and a remotely located communications device for the purpose of providing information regarding the operating environment around the vehicle”), the method comprising (see Mudalige abstract and paragraphs “0054”, “0056” and “0146” “host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60. V2X communications device 35A is depicted, enabling host vehicle 10 to communicate with infrastructure, for example, remote wireless communications system 50, or other vehicles. V2X communications device 35B is depicted upon target vehicle 20, enabling communication between target vehicle 20 and host vehicle 10 or V2V communication.”),
determining a current maximum following vehicle deceleration (see Mudilage paragraph “146” “The term δD describes a difference in minimum stopping distances between Follower Vehicles and a corresponding preceding vehicle directly in front of the Follower Vehicle”) of the following vehicle (see Mudalige paragraphs “0113-0115” “Minimum desirable ranges for a vehicle are desirable in controlling the vehicle, as described in methods above. A number of methods to define minimum desirable ranges are known. FIG. 14 describes one exemplary method to formulate a minimum desirable range in front of a vehicle, in accordance with the present disclosure. A minimum stopping time is described to include a time defined by a minimum time to brake, a control reaction time, and additional factors affecting time to stop. A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle”),
determining a current maximum preceding vehicle deceleration the preceding vehicle (see Mudalige figure 12 and paragraphs “0113-0115” regarding if any vehicle have a minimum desirable range or a braking distance it is known as how much the braking capacity will be  “Minimum desirable ranges for a vehicle are desirable in controlling the vehicle, as described in methods above. A number of methods to define minimum desirable ranges are known. FIG. 14 describes one exemplary method to formulate a minimum desirable range in front of a vehicle, in accordance with the present disclosure. A minimum stopping time is described to include a time defined by a minimum time to brake, a control reaction time, and additional factors affecting time to stop. A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle”),
determining the dynamic vehicle distance comprising a transmission distance and a braking distance difference (see Mudalige figure 14 and paragraphs “0113-0115”, “0126” and “0144-0146”  “FIG. 14 describes one exemplary method to formulate a minimum desirable range in front of a vehicle, in accordance with the present disclosure. A minimum stopping time is described to include a time defined by a minimum time to brake, a control reaction time, and additional factors affecting time to stop. A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop.”),
wherein the transmission distance indicates the a distance traveled by the following vehicle between the preceding vehicle initiating an emergency braking procedure and the following vehicle initiating an emergency braking procedure (see Mudalige paragraphs “0118”, “0144-0146” and “0160” describes enlarging the minimum distance as a function of the communication delay “The term f describes a frequency of V2V communication. It will be appreciated that f is important to setting Ds, in that smaller f describes a greater communication lag requiring increased Ds in order to maintain a preferred distance between vehicles” and regarding stop command which corresponds to an emergency braking operation “Different methods of communicating between the vehicles include, for example, communication over a wireless network. While known communication over such networks may not be fast enough to allow for real-time control of vehicles operating at close ranges in a platoon moving at speed, such communication can be used to transmit additional information, for example, occurrence of an expected stop ahead or incoming information regarding an upcoming traffic signal. Additionally, as wireless networks improve and communication over such networks become more timely, methods employed herein can be used over such a network. Additionally or alternatively, laser scanning signals or other forms of data transfer can be utilized to communicate between vehicles, for example, as a method to indicate to the platoon an exigent stop from the Leader Vehicle. Many forms of communicating between vehicles within a platoon are contemplated, and the disclosure is not intended to be limited to the particular methods described herein.”, in addition to “Similarly, programs for exigent situation handling within the platoon can utilize desirable envelopes to manage reactions within the platoon. For example, if a vehicle in another lane makes a lane change, and upon the desirable envelope being violated or an incipient violation, an appropriate evasive reaction can be initiated, such as a stop command or immediately returning sensor duties and control of the affected vehicles to the vehicle controls.”), 
wherein the transmission distance is dependent upon the current transmission time (see Mudalige paragraphs “0132-0134” and “0144-0146” describes enlarging the minimum distance as a function of the communication delay “The term f describes a frequency of V2V communication. It will be appreciated that f is important to setting Ds, in that smaller f describes a greater communication lag requiring increased Ds in order to maintain a preferred distance between vehicles. The term V describes platoon vehicle speed differentials or the difference between speeds of different vehicles within the platoon. Small values of V mean that the relative speeds of the various vehicles are small, indicating controlled operation of the platoon and smaller allowable Ds values. Larger values of V indicate that the formation of the platoon is not stable and that larger values of Ds are advisable based upon the instability. The term N can be an integer and describes a probability that a vehicle in the platoon will receive a transmitted packet from the lead vehicle. The term δD describes a difference in minimum stopping distances between Follower Vehicles and a corresponding preceding vehicle directly in front of the Follower Vehicle. The term δ1 describes an estimated computational latency. The term δ2 describes a sum of control and relative position error differentials. The term δ3 describes an extra margin that can be implemented for bad weather or difficult road conditions. As disclosed herein, the methods described herein can be utilized to automatically control the vehicles of the platoon. However, it is also described that the methods disclosed can be utilized with manually operated vehicles.”),
wherein the braking distance difference indicates a difference between a preceding vehicle braking distance that is predetermined from 
However, it would have been obvious for person skilled in the art it is obvious to determine that the minimum distance to brake or to stop between the following vehicle and the preceding vehicle is the same meaning as the maximum deceleration “a difference in minimum stopping distances between Follower Vehicles and a corresponding preceding vehicle directly in front of the Follower Vehicle” and that the transmission time of the emergency braking information for example, with a large truck requiring a greater time to stop than a smaller vehicle and to obtain therefrom the distance travelled during this transmission in order to calculate the minimum distance (see at least Mudilage paragraphs “144” and “146”). 
But Mudilage fails to explicitly teach determining a current transmission time for transmitting the information from the preceding vehicle to the following vehicle.
However Osafune teaches determining a current transmission time for transmitting the information from the preceding vehicle to the following vehicle (determining a current transmission time for transmitting the information from the preceding vehicle to the following vehicle (see Osafune paragraphs “0025-0026” and “0037-0038” regarding getting determine the transmission time for sending information between a sending vehicle and the receiving vehicle “storing the data set in the vehicle data database upon the decision, determining a time to send according to the relative distance between the sending vehicle and the receiving vehicle, and/or sending the data set when time to send is reached and deleting the data set from the vehicle data database”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to know relative positions and velocities of every other vehicle within its communication range, so that the system can give a respective warning to the driver when another vehicle is on collision course (Osafune paragraphs “0025-0026”).

Regarding claim 2, Mudalige teaches wherein the braking distance difference is obtained from a deceleration difference between the current maximum preceding vehicle deceleration and the current maximum following vehicle deceleration (see Mudalige paragraphs “0108” and “0113-0115” “Follower Vehicle receives the motion guidance information and does its best to achieve the objectives, while maintaining a desirable buffer distance between itself and all other vehicles participating in the formation and other objects and simultaneously attempting to maintain a comfortable ride for occupants and energy efficiency. The motion-control processes will compare the vehicle's current position with future-projected position objectives and determine the fundamental velocity and turning-rate commands for the vehicle's propulsion and steering system to best meet the position objectives and other optimization goals. The Follower Vehicles report their basic position, heading, and velocity information as part of the standard V2V OTA message, and add to it additional feedback including various error terms for the position, velocity, and heading.”),

	Regarding claim 4, Mudalige teaches wherein the current maximum preceding vehicle deceleration of the preceding vehicle is transmitted via the V2V signal by the preceding vehicle to the following vehicl
	Regarding claim 5, Mudalige teaches wherein the current maximum preceding vehicle deceleration is determined by the preceding vehicle (see Mudalige paragraph “0114” “Minimum desirable ranges for a vehicle are desirable in controlling the vehicle, as described in methods above. A number of methods to define minimum desirable ranges are known. FIG. 14 describes one exemplary method to formulate a minimum desirable range in front of a vehicle, in accordance with the present disclosure. A minimum stopping time is described to include a time defined by a minimum time to brake, a control reaction time, and additional factors affecting time to stop. A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop.”).

Regarding claim 7, Mudalige teaches the communication lag (see Mudalige paragraphs “0144-0146” describes enlarging the minimum distance as a function of the communication delay “The term f describes a frequency of V2V communication. It will be appreciated that f is important to setting Ds, in that smaller f describes a greater communication lag requiring increased Ds in order to maintain a preferred distance between vehicles. The term V describes platoon vehicle speed differentials or the difference between speeds of different vehicles within the platoon. Small values of V mean that the relative speeds of the various vehicles are small, indicating controlled operation of the platoon and smaller allowable Ds values. Larger values of V indicate that the formation of the platoon is not stable and that larger values of Ds are advisable based upon the instability. The term N can be an integer and describes a probability that a vehicle in the platoon will receive a transmitted packet from the lead vehicle. The term δD describes a difference in minimum stopping distances between Follower Vehicles and a corresponding preceding vehicle directly in front of the Follower Vehicle. The term δ1 describes an estimated computational latency. The term δ2 describes a sum of control and relative position error differentials. The term δ3 describes an extra margin that can be implemented for bad weather or difficult road conditions. As disclosed herein, the methods described herein can be utilized to automatically control the vehicles of the platoon. However, it is also described that the methods disclosed can be utilized with manually operated vehicles.”), but Mudalige fails to explicitly teach wherein a first transmission time is determined as a current transmission time from a sent time at which the V2V signal is sent by the preceding vehicle, and a from a received time at which the V2V signal is received by the following vehicle.
However Osafune teaches wherein a first transmission time is determined as a current transmission time from a sent time at which the V2V signal is sent by the preceding vehicle, and a from a received time at which the V2V signal is received by the following vehicle (see Osafune paragraphs “0025-0026” and “0037-0038” regarding determining the transmission time for sending information between a sending vehicle and the receiving vehicle “storing the data set in the vehicle data database upon the decision, determining a time to send according to the relative distance between the sending vehicle and the receiving vehicle, and/or sending the data set when time to send is reached and deleting the data set from the vehicle data database”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to know relative positions and velocities of every other vehicle within its communication range, so that the system can give a respective warning to the driver when another vehicle is on collision course (Osafune paragraphs “0025-0026”).

Regarding claim 8, Mudalige fails to explicitly teach wherein in the event that it is not possible to determine a first transmission time from the transmission of the V2V signal, a last determined first transmission time is assumed as the current transmission time, Or a second transmission time is determined as the transmission time, the second transmission time characterizing the a time for generating and detecting an optical warning signal that is output by a VLC light source, Or a third transmission time is determined as the transmission time, the third transmission time characterizing the a time for detecting a changing relative velocity by means of a distance sensor system.
However Osafune teaches wherein in the event that it is not possible to determine a first transmission time from the transmission of the V2V signal, a last determined first transmission time is assumed as the current transmission time, Or a second transmission time is determined as the transmission time, the second transmission time characterizing the a time for generating and detecting an optical warning signal that is output by a VLC light source, Or a third transmission time is determined as the transmission time, the third transmission time characterizing the a time for detecting a changing relative velocity by means of a distance sensor system (see Osafune paragraphs “0025-0026” and “0037-0038” regarding getting determine the transmission time for sending information between a sending vehicle and the receiving vehicle “storing the data set in the vehicle data database upon the decision, determining a time to send according to the relative distance between the sending vehicle and the receiving vehicle, and/or sending the data set when time to send is reached and deleting the data set from the vehicle data database”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to know relative positions and velocities of every other vehicle within its communication range, so that the system can give a respective warning to the driver when another vehicle is on collision course (Osafune paragraphs “0025-0026”).

Regarding claim 9, Mudalige fails to explicitly teach wherein in order to determine the transmission distance in addition to the transmission time additionally a dead time and a response time are additionally taken into consideration.
However Osafune teaches wherein in order to determine the transmission distance in addition to the transmission time additionally a dead time and a response time are additionally taken into consideration (see Osafune paragraphs “0019”, “0025-0026”, “0037-0038” and “0060” regarding getting determine the transmission time for sending information between a sending vehicle and the receiving vehicle “storing the data set in the vehicle data database upon the decision, determining a time to send according to the relative distance between the sending vehicle and the receiving vehicle, and/or sending the data set when time to send is reached and deleting the data set from the vehicle data database”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to know relative positions and velocities of every other vehicle within its communication range, so that the system can give a respective warning to the driver when another vehicle is on collision course (Osafune paragraphs “0025-0026”).
	Regarding claim 10, Mudalige teaches wherein the maximum following vehicle deceleration is determined by the following vehicle (see Mudalige paragraphs “0113-0115” “FIG. 14 describes one exemplary method to formulate a minimum desirable range in front of a vehicle, in accordance with the present disclosure. A minimum stopping time is described to include a time defined by a minimum time to brake, a control reaction time, and additional factors affecting time to stop. A minimum time to brake describes a braking capacity of the vehicle at the present speed. Such a braking capacity can be determined for a particular vehicle through many methods, for example, by testing the vehicle at various speeds. It will be appreciated that braking capacity for different vehicles will be different values, for example, with a large truck requiring a greater time to stop than a smaller vehicle. A control reaction time includes both mechanical responses in the vehicle to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop. Factors affecting a time to stop include road conditions; weather conditions; vehicle maintenance conditions, including conditions of the braking devices on the vehicle and tire tread; operability of vehicle control systems such as anti-lock braking and lateral stability control. Factors can include a selectable or automatically calibrating factor for occupants in the vehicle, for example, particular driver reaction times and comfort of the occupants of the vehicle with close ranges between vehicles. Time to stop values can readily be converted to minimum desirable ranges by one having ordinary skill in the art”).

	Regarding claim 11, Mudalige teaches herein the determined dynamic vehicle distance between the preceding vehicle and the following vehicle is set by means of controlling the brakes and/or a drive of the following vehicle (see Mudalige paragraphs “0112” and “0129” “A method to monitor vehicle positions within the platoon includes communicating a relative small amount of information from the Follower Vehicles to the Leader Vehicle, determining commands including desired vehicle positions within the platoon, and utilizing those determined commands to operate the Follower Vehicles. Determining commands includes determining ranges or distances necessary to effectively operate the platoon. These distances can include inter-vehicle distances within the platoon, and can also include determination of a region that the platoon needs to effectively operate, or a desirable platoon envelope”).

Regarding claim 12, Mudalige teaches a control unit for determining a dynamic vehicle distance in a following vehicle of a platoon (see Mudalige abstract and paragraphs “0054”, “0056” and “0146” “host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60. V2X communications device 35A is depicted, enabling host vehicle 10 to communicate with infrastructure, for example, remote wireless communications system 50, or other vehicles. V2X communications device 35B is depicted upon target vehicle 20, enabling communication between target vehicle 20 and host vehicle 10 or V2V communication. V2X communication can be defined as short-range wireless communication between a vehicle and a remotely located communications device for the purpose of providing information regarding the operating environment around the vehicle. V2X communication includes V2V communication between two vehicles and V2I communication between a vehicle and a traffic infrastructure device or system”).

Regarding claim 13, Mudalige teaches commercial vehicle having a control unit (see Mudalige abstract and paragraph “0128” “Motor controller 430 is an exemplary powertrain controller, and it will be appreciated that motor controller 430 could be replaced with controllers to operate any one or more of powertrain, steering and braking systems, including hydraulic or electric steering, internal combustion engines, electric motors, fuel cells, hybrid drive controls, regenerative or friction brakes, or any other similar system. Such controllers may generally be referred to herein as propulsion controllers. Control module, module, control unit, controller, processor and similar terms mean any suitable one or various combinations of one or more of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s) (preferably microprocessor(s)) and associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs, combinational logic circuit(s), input/output circuit(s) and devices, appropriate signal conditioning and buffer circuitry, and other suitable components to provide the described functionality”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mudalige (US 2010/0256852 A1) in view of Osafune (US 2007/0117525 A1) in view of Yamashiro (US 2013/0041567 A1) in view of Deragarden et al (US 2018/0126931 A1).

Regarding claim 3, Mudalige fails to explicitly teach wherein the dynamic vehicle distance is obtained from a distance curve stored in the following vehicle and for a determined transmission distance indicates a connection between the deceleration difference and the dynamic vehicle distanc
However Yamashiro teaches wherein the dynamic vehicle distance is obtained from a distance curve stored in the following vehicle and for a determined transmission distance (see Yamashiro figure 2 and paragraphs “0012-0018” and “0064-0065” regarding the inter-vehicle distance between the subject vehicle and the following vehicle “the speed control capacity of the subject vehicle, and the inter-vehicle distance between the subject vehicle and the following vehicle detected by the second inter-vehicle distance detection unit. In such manner, the maximum deceleration of the subject vehicle is controlled to have a value that accords with the speed control capacity of the following vehicle, the speed control capacity of the subject vehicle, and the inter-vehicle distance between the subject vehicle and the following vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for enabling a reduction of the inter-vehicle distance to the lead vehicle as well as enabling a more appropriate inter-vehicle distance for each vehicle (Yamashiro paragraphs “0012-0018” and “0064-0065”).
but modified Mudalige does not explicitly teach the connection between deceleration difference and dynamic vehicle distance.
However Deragarden teaches the connection between deceleration difference and dynamic vehicle distance (see Deragarden paragraphs “0037-0038” and “0053-0054” “The AEB system 16 may also be referred to as an advanced emergency braking system (AEBS). The AEB system 16 is adapted to identify a potential collision threat 26, and to derive a safety indicator 27 in the form of time to collision (TTC) for the identified. collision threat 26. The time to collision may be derived by relative speed and distance between the lead vehicle 12 and the potential collision threat 26 (steady conditions where all vehicles are laterally stationary in the same lane), although accelerations, driver response, lateral threats etc. could also be taken into account (dynamic conditions). The time to collision may for example be expressed in seconds. The potential collision threat 26 may for example be another vehicle which is in the predicted path of the lead vehicle 12. The AEB system 16 is further adapted to automatically decelerate or brake the lead vehicle 12 depending on the derived time to collision”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to simply keep a safe distance ahead from the vehicle and the following vehicle and also to perform autonomous emergency braking to avoid any collision that could happen when any vehicle decelerate fast or the gap between them decrease (Deragarden paragraphs “0037-0038” and “0053-0054”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mudalige (US 2010/0256852 A1) in view of Osafune (US 2007/0117525 A1) in view of Deragarden et al (US 2018/0126931 A1).

Regarding claim 6, modified Mudalige teaches wherein in the event that the preceding vehicle does not transmit a maximum preceding vehicle deceleration via the V2V signal or that currently a V2V signal is not being transmitted (see Mudalige paragraph “0093” “FIG. 35 depicts an exemplary reaction if communications between a Leader Vehicle and Follower Vehicles in a formation are lost, in accordance with the present disclosure. In the case of a communications anomaly between the current Leader Vehicle and the remainder of the formation (as described below), one of the other vehicles may attempt to take the leadership position, after a wait period that is a function of that vehicle's current ambition level. To do so, it sends a “leadership request” message”), But does not explicitly teach a customary value for the preceding vehicle deceleration or the last transmitted maximum preceding vehicle deceleration is assumed as the current maximum preceding vehicle deceleration
However Deragarden teaches a customary value for the preceding vehicle deceleration or the last transmitted maximum preceding vehicle deceleration is assumed as the current maximum preceding vehicle deceleration (see Deragarden paragraphs regarding if the connection is lost the sensors on the vehicles will keep the distance safe between each other “0052-0053” “When no potential collision threat 26 is identified, the gap 24 a is automatically adjusted based on the reading from the sensor(s) 35, like traditional adaptive cruise control. However, when a potential collision threat 26 is identified, the received TTC. may be used to override the reading from the sensor(s) 35. For example, even if the reading from the sensors) 35 indicates that the gap 24 a is increasing, which normally would indicate that the following vehicle 14 a can increase its speed to decrease the gap 24 a, the received TTC may indicate that the lead vehicle 12 is on its way to start emergency braking, whereby the following vehicle 14 a instead increases the gap 24 a for increased safety. In another example, the reading from the sensor(s) 35 may indicate that the gap 24 a must be increased somewhat, whereas the received TTC may indicate that an emergency brake is very imminent, whereby the following vehicle 14 a must decelerate or brake more than what is indicated by the reading from the sensor(s) 35.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Platoon vehicle management of Mudalige to simply keep a safe distance ahead from the vehicle and the following vehicle and also to perform autonomous emergency braking to avoid any collision that could happen when any vehicle decelerate fast or the gap between them decrease (Deragarden paragraphs “0037-0038” and “0053-0054”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3666                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666